January 14, 2008

 

Mr. Carl-Aake Carlsson
President, API
Batstojordet 93.
N-1363 Hovik, Norway

Dear Carl-Aake 

We refer to that Letter Agreement Retirement agreement between you and Alpharma
AS (the "Company"), dated November 9, 2007 ("Letter Agreement"). This letter
("Amendment") hereby amends the Letter Agreement as follows:

The Section entitled "Retention Award" shall be amended as follows:

1)  The first two sentences of such section shall be deleted in their entirety
and replaced with the following:

"Without regard to the occurrence of a Qualifying Transaction (as defined
below), on January 16, 2008, you will receive a long-term incentive award in the
form of Restricted Stock Units under the Company's 2003 Omnibus Incentive
Compensation Plan (the "Omnibus Plan") consisting of 10,000 restricted stock
units. As you may know, restricted stock units are units that Alpharma holds for
you, pending the satisfaction of the restrictions set forth in the Restricted
Stock Unit Award Agreement."

 

2) In such section, all references to "restricted stock" or "Restricted Stock"
shall be changed to "restricted stock units" and "Restricted Stock Units",
respectively.

3) In such section, all references to "Restricted Stock Award Agreement" shall
be changed to "Restricted Stock Unit Award Agreement".

All other terms of the Letter Agreement shall remain the same and in effect.

Please indicate your acknowledgement of this Amendment, and your acceptance of
its terms, by countersigning this Amendment where indicated below and returning
one copy to the Company.

 

Sincerely,

ALPHARMA AS

 

 

By:

/s/ Mikkel Lyager-Olsen

/s/ Frode Johansen

/s/ Arnt-Tore Valsvik

 

Mikkel Lyager-Olsen

Frode Johansen

Arnt-Tore Valsvik

 

Director

Chairman

Director

 

 

DATED: January 16, 2008 

 

I acknowledge and agree to the terms and conditions of this Agreement, and I
intend to be legally bound hereby

 



/s/ Carl-Aake Carlsson           

Name: Carl-Aake Carlsson

 

DATED: January 16, 2008